DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/22/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 41, 42, 44, and 48-50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Giarrusso et al. (US Patent No. 5,137,283).
Regarding claim 38, the Giarrusso et al. (hereinafter Giarrusso) reference discloses a panel (10 and equivalents) capable of being used in a sectional tank, the panel comprising a base member (12 and equivalents) that is completely encapsulated by an elastomeric coating (14 and corresponding equivalents).
Regarding claim 41, the Giarrusso reference discloses the elastomeric coating comprises a polyurethane or a polyurea or a polyurethane/polyurea hybrid elastomer (Col. 3, Lines 5-27).
Regarding claim 42, the Giarrusso reference discloses the coating. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 42 is anticipated by Giarrusso.  The process by which the coating is made is not a patentable distinction.
Regarding claim 44, the Giarrusso reference discloses the base member comprises at least one of fibreglass, plastic, concrete, cement and metal (Col. 3, Lines 28-42).
Regarding claim 48, the Giarrusso reference discloses the coating comprises a single layer of elastomer (Fig. 3).
Regarding claim 49, the Giarrusso reference discloses the coating comprises multiple layers (Figs. 2,4,5,6).
Regarding claim 50, the Giarrusso reference discloses the multiple layers are of the same material (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forry.
Regarding claim 43, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarrusso reference fails to explicitly disclose a resin that forms the coating has, at room temperature, a gel time of less than 120 minutes
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a claimed material for the anchor formations, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter mechanical expedience, and in order to provide a longer lasting gasket.  In re Leshin, 125 USPQ 416.
Regarding claims 45 and 46, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to provide one or more plastic or steel anchor formations, where each anchor formation is partwise anchored in the coating and partwise anchored to the base member in order to secure the seal member.
Regarding claim 47, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarrusso reference fails to explicitly disclose the one or more anchor formations comprise a generally cruciform-shaped profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the anchor formations to be a generally cruciform-shaped profile, a change in the shape of a prior art device is a design consideration within the skill of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 51, the Giarrusso reference discloses the invention substantially as claimed in claim 38.
However, the Giarusso reference fails to explicitly disclose the thickness of the coating.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the thickness between 0.1mm and 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide longer life to the seal. In re Aller, 105 USPQ 233.


Response to Arguments
Applicant’s arguments with respect to claim(s) 38 and 41-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675